Citation Nr: 0843005	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-26 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post right total knee replacement, currently evaluated as 
30 percent disabling.  

2.  Entitlement to an increased disability rating for status 
post left total knee replacement, currently evaluated as 
30 percent disabling.  

3.  Entitlement to an increased disability rating for 
trochanteric bursitis of the right hip, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to an increased disability rating for 
trochanteric bursitis of the left hip, currently evaluated as 
10 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1951 
to February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office in (RO) St. 
Petersburg, Florida.  By March 2003, June 2003, and May 2004 
decisions, the RO denied a total disability rating based on 
individual unemployability.  Also in the May 2004 
determination, the RO denied increased ratings for the 
veteran's service-connected status post right total knee 
replacement (30%), status post left total knee replacement 
(30%), trochanteric bursitis of the right hip (10%), and 
trochanteric bursitis of the left hip (10%).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran was last accorded a compensation and pension 
examination of his knees and hips in August 2006.  At that 
time, he complained of limitation of motion, pain, and 
stiffness in his knees as well as bilateral hip pain.  In 
addition, he reported that any activities that require 
prolonged standing and walking (such as household chores) 
increase his knee and hip pain.  A physical examination 
showed some limitation of motion and pain of these joints as 
well as moderate crepitus of both knees.  

Since then, the veteran has reported a worsening of his 
bilateral knee and bilateral hip disabilities.  In 
particular, he has described constant knee and hip pain 
(except when not moving-e.g., when sitting) as well as a 
progressive decrease in the range of motion of these joints 
since the last examination.  See, e.g., April 2008 hearing 
transcript (T.) at 4-7.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In the present case, 
the claims folder contains no records of pertinent outpatient 
treatment since the August 2006 examination.  In light of 
this fact, and the veteran's contentions of increased knee 
and hip symptomatology since that previous evaluation, the 
Board finds that an additional VA examination is necessary to 
determine the current nature and extent of his 
service-connected bilateral knee and bilateral hip 
disabilities.  

The veteran also contends that his service-connected knee and 
hip disabilities have resulted in his inability to work as a 
school bus driver.  See, e.g., T. at 7.  A private physician 
who examined the veteran in April 2006 concluded that his 
"[h]istory and physical exam[ination] findings preclude him 
from either attaining or retaining gainful employment.  In 
particular, following diagnoses of status post bilateral knee 
arthroplasty with loss of range of motion and severe 
osteoarthritis, chronic bilateral hip pain with loss of range 
of motion, and chronic bilateral lower extremity weakness, 
this doctor expressed his opinion that the veteran "would 
have significant difficulty performing any job-related tasks 
involving standing, ambulating, carrying, and lifting."  
According to the physician, "[p]rolonged sitting worsens . . 
. [the veteran's] bilateral lower extremity edema."  

Also at the April 2006 examination, however, the veteran 
reported injuring his right hand in a fall several months 
prior to the evaluation.  Following the April 2006 
examination, the private physician diagnosed osteoarthritis 
of both hands as well as decreased grip strength with loss of 
fine manipulation skills at the right upper extremity.  In 
addition, the doctor acknowledged that the veteran's "[f]ine 
manipulation skills are likewise impaired."  

Indeed, further review of the claims folder indicates that 
the veteran has been treated for various other 
nonservice-connected disabilities, including multiple 
pulmonary emboli, chronic obstructive pulmonary disease, 
chronic bronchitis, hypertension, and mild cardiomegaly.  In 
fact, at a November 2006 private outpatient treatment 
session, the veteran complained of a persistent cough, 
hoarseness, wheezing.  Additionally, he described increased 
shortness of breath which causes him to be unable to walk 
more than a few feet without becoming "terribly out of 
breath."  

Clearly, these recent medical records indicate that the 
veteran's service-connected bilateral knee and bilateral hip 
disabilities affect his employability.  What is unclear from 
this evidence, however, is whether these disorders alone are 
of such severity as to render the veteran unable to secure or 
follow a substantially gainful occupation.  In light of the 
findings of multiple nonservice-connected disabilities, the 
question of the effect of solely the veteran's 
service-connected disabilities on his employability should be 
addressed at the examination conducted pursuant to this 
Remand.  

At the personal hearing recently conducted in April 2008 
before the undersigned Veterans Law Judge at the RO, the 
veteran testified that he receives only VA medical care for 
his bilateral knee and bilateral hip disabilities.  T. at 8.  
In this regard, the Board acknowledges that the veteran also 
testified that, since the last examination of his knees and 
hips, he only received (at the local VA clinic) medication 
for the pain that he experiences in these joints.  
T. at 9-10.  In light, however, of the veteran's complaints 
of increased knee and hip symptomatology and of the need to 
remand his appeal to accord him a current VA examination of 
these joints, the Board believes that, on remand, an attempt 
should be made to procure copies of any recent knee and hip 
treatment that he may have received.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) recently set forth specific Veterans Claims 
Assistance Act of 2000 (VCAA) notification requirements for 
increased rating claims.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  As the VCAA notice letters furnished 
to the veteran in the present case do not comply with the 
Court's holding in Vazquez-Flores-as those new criteria 
apply to his increased rating claims on appeal, a corrective 
VCAA notification letter should be issued to him on remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The veteran should be furnished a 
corrective VCAA notice letter pertaining 
to his claims for increased ratings for 
his service-connected right knee, left 
knee, right hip, and left hip 
disabilities.  The letter should comply 
fully with the requirements set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  Records of knee and hip treatment 
that the veteran may have received at the 
VA Medical Center in Gainesville, Florida 
since June 2005 and at the VA Outpatient 
Clinic in Daytona Beach, Florida since 
May 2006 should be obtained.  All such 
available records should be associated 
with the claims folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature and 
extent of his service-connected status 
post right total knee replacement, 
status post left total knee 
replacement, trochanteric bursitis of 
the right hip, and trochanteric 
bursitis of the left hip as well as the 
effect of these disabilities on his 
ability to procure, and maintain, 
gainful employment.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies, including 
X-rays, should be conducted.  All 
pertinent knee and hip pathology which 
is found on examination should be noted 
in the evaluation report.  

With regard to the veteran's 
service-connected right and left knee 
disabilities in particular, the 
examiner should discuss any limitation 
of motion and instability found to be 
associated with these disorders.  With 
regard to the veteran's 
service-connected right and left hip 
disabilities, the examiner should 
discuss any limitation of motion 
related to these disorders.  

Additionally, the examiner should 
discuss whether the veteran's right 
knee, left knee, right hip, or left hip 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disability.  If feasible, 
this determination should be expressed 
in terms of the degree of additional 
range of motion lost.  The examiner 
should also express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses any of these joints repeatedly 
over a period of time.  

Also, to the extent possible, the 
examiner should render an opinion as to 
the effect of solely the veteran's 
service-connected right knee, left 
knee, right hip, and left hip 
disabilities on his ability to procure, 
and to maintain, gainful employment 
(without regard to his age and without 
consideration of his various 
nonservice-connected disorders).  

4.  Following the completion of the 
above, the issues on appeal should be 
re-adjudicated.  If the decisions 
remain adverse to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


